FILED
                                                                  United States Court of Appeals
                        UNITED STATES COURT OF APPEALS                    Tenth Circuit

                              FOR THE TENTH CIRCUIT                       May 18, 2021
                          _________________________________
                                                                      Christopher M. Wolpert
                                                                          Clerk of Court
    UNITED STATES OF AMERICA,

         Plaintiff - Appellee,

    v.                                                    No. 20-1453
                                                (D.C. No. 1:00-CR-00348-LTB-1)
    SHAWN P. WILLIAMS,                                      (D. Colo.)

         Defendant - Appellant.
                        _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

Before MORITZ, BALDOCK, and KELLY, Circuit Judges.**
                  _________________________________

         Defendant-Appellant was convicted of seven counts of mailing threatening

communications in violation of 18 U.S.C. § 7876. Before Defendant began serving the

78-month sentence imposed by the district court, Defendant filed a motion for

compassionate release. Defendant requested release based on being high-risk for

COVID related complications. The district court denied the motion. Although the

district court determined Defendant presented an extraordinary and compelling reason


*
 This order and judgment is not binding precedent, except under the doctrines of law
of the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
**
   After examining the briefs and appellate record, this panel has determined
unanimously to honor the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
submitted without oral argument.
for release, it concluded that the § 3553(a) factors do not support a sentence

modification. See 18 U.S.C. § 3553(a). This appeal followed. Exercising jurisdiction

under 28 U.S.C. § 1291, we affirm.

        A district court may grant a motion for compassionate release when the court

finds: (1) extraordinary and compelling reasons warrant a sentence reduction; (2) such

a reduction is consistent with the applicable policy statements issued by the Sentencing

Commission; and (3) the factors set forth in 18 U.S.C. § 3553(a) support early release.

See 18 U.S.C. § 3582(c)(1)(A)(i); United States v. McGee, 992 F.3d 1035, 1042 (10th

Cir. 2021). If any one of these prerequisites is lacking, the district court may deny the

motion without addressing the other factors. Id. at 1043.

      We review the district court’s decision to deny compassionate release for an

abuse of discretion. United States v. Williams, 2021 WL 1148456, at * 2 (10th Cir.

Mar. 25, 2021) (unpublished). Under such standard, we will uphold the district court’s

ruling unless it relied on an incorrect conclusion of law or clearly erroneous finding of

fact. United States v. Pinson, 835 F. App’x 390, 394 (10th Cir. 2020) (unpublished).

Defendant has not pointed us to any error of law or fact in the district court’s order.

Defendant’s sole argument is that “[t]he district court unreasonably balanced the

§ 3553(a) factors in this particular case.” But it is not our role to “reweigh the factors

and come to a different conclusion than the district court,” and “disagreement with how

the district court balanced § 3553(a) factors is insufficient to establish an abuse of

discretion.” Williams, 2021 WL 1148456, at *3.



                                            2
      Because the district court did not rely on a faulty premise of law or a clearly

erroneous finding of fact, we discern no reversible error. Where the district court

accurately analyzes an issue, we see no useful purpose in writing at length. Therefore,

exercising jurisdiction under 28 U.S.C. § 1291, we AFFIRM for substantially the same

reasons set forth in the district court’s order denying Defendant’s motion for

compassionate release.


                                           Entered for the Court


                                           Bobby R. Baldock
                                           Circuit Judge




                                          3